Case 0:19-cv-62336-WPD Document1 Entered on FLSD Docket 09/19/2019 Page 1 of 32

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PAULO HENRIQUE DOS SANTOS,
Plaintiff,

vs.

AIDS HEALTHCARE FOUNDATION, INC.,

Defendants.

/

 

DEFENDANT AIDS HEALTHCARE FUNDATION, INC.’S
NOTICE OF REMOVAL

Defendants AIDS HEALTHCARE FOUNDATION, INC. (“AHF” or “Defendant”), through
its undersigned counsel, and pursuant to 28 U.S.C. §§ 1331, 1332 and 1446, respectfully request that
this Court remove the instant action styled, Paulo Henrique Dos Santos v. AIDS Healthcare
Foundation, Inc., Case No.: CACE-19-016029 (08), from the Circuit Court of the Seventeenth
Judicial Circuit in and for Broward Dade County, Florida (the “State Court Action”), to the United
States District Court for the Southern District of Florida, and as grounds therefore state as follows:

GROUNDS FOR REMOVAL

State Court Action

1, This is a civil action alleging claims for sexual harassment and retaliation under Title
VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991 (“Title VIP’) and
the Florida Civil Rights Act of 1992 (“FCRA”), and for alleged violations of Florida’s Private
Whistleblower Act., $9448.101-448.105, Florida Statutes (““FWPA”), that is presently pending in the
Circuit Court in and for Broward County, Florida and styled Paulo Henrique Dos Santos v. AIDS

Healthcare Foundation, Inc., Case No.: CACE-19-016029 (08). Broward County is within the

4817-0326-6978.1 1
Case 0:19-cv-62336-WPD Document1 Entered on FLSD Docket 09/19/2019 Page 2 of 32

Southern District of Florida. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy ofall process,
pleadings, and orders served upon AHF to date are attached as Exhibit A.

2. The instant action was filed by Plaintiff, PAULO HENRIQUE DOS SANTOS
(“Plaintiff”), on July 31, 2019. See Exhibit A, Compl. The Summons and Complaint were
subsequently served upon the Defendants on August 20, 2019. See Id.

3. The Complaint alleges five counts: (1) sexual harassment under the FCRA; (2)
retaliation under the FCRA; (3) gender discrimination under Title VII; (4) retaliation under Title VII;
and (5) retaliation under the FPWBA. See Exhibit A, Compl.

4, Defendant files with this Notice of Removal true and correct copies of all pleadings
filed in the above-captioned State Court Action. See Exhibit A.

Federal Question Jurisdiction

5. This Honorable Court has jurisdiction over the instant action pursuant to 28 U.S.C. §
1331, in that the issues in this case arise under the Constitution, laws, or treaties of the United States.
Specifically, two counts of Plaintiff's lawsuit are brought pursuant to Title VII of the Civil Rights
Act of 1964, as amended by the Civil Rights Act of 1991.

6. Because Plaintiff is asserting claims under a federal statute which provides for a
private right of action grounded in federal law, this action is subject to removal pursuant to 28
U.S.C. § 1331, based on federal question jurisdiction. 29 U.S.C. § 216(b), 28 U.S.C. § 1331.

Supplemental Jurisdiction

7. This Honorable Court has original jurisdiction over the Title VII claims in Counts I

and IJ.

4817-0326-6978.1 2
Case 0:19-cv-62336-WPD Document1 Entered on FLSD Docket 09/19/2019 Page 3 of 32

8. This Honorable Court further has supplemental jurisdiction over the retaliation and
discrimination claims in Counts III —-V because they form part of the same case or controversy with
the claims of original jurisdiction. See 28 U.S.C. § 1367(a).

9. A same case or controversy exists when the state law claims arise out of a “common
nucleus of operative fact with a substantial federal claim.” Lucero v. Trosch, 121 F.3d 591, 597
(11th Cir. 1997). This occurs when the federal and state claims “arise from the same facts, or
involve similar occurrences, witnesses or evidence.” Hudson v. Delta Air Lines, Inc. 90 F.3d 451,
455 (11th Cir. 1996); see also Palmer v. Hosp. Auth. Of Randolph Cty., 22 F.3d 1559, 1563-64 (11th
Cir. 1994) (holding state law claims of statutory wrongful death, statutory medical malpractice,
Georgia Hospital Care for Pregnant Women Act, and Georgia common law claims involving “the
same witnesses, presentation of the same evidence, and determination of the same, or very similar,
facts” as the federal COBRA claim gives rise to supplemental jurisdiction).

10. Both the state and federal claims arise from similar occurrences which took place
during Plaintiff's employment with Defendants. Similar witnesses, i.e. the Plaintiff's co-workers
and managers, will be necessary for both Plaintiff's and Defendants’ cases to testify as to Plaintiff's
work schedule, the nature of Plaintiff's work, the scheduling of Plaintiff s co-workers, and in general
how Plaintiff was treated in the workplace.

11. The common nucleus of facts relating to the federal and state claims as alleged by
Plaintiff are as follows:' Plaintiff was subject to sexually harassing conduct by the then office
manager, Luis Viera. Exhibit A, Compl. 911, After Mr. Viera’s resignation, the position of office

manager was given to Mr. Patrick Saint Fleur. Exhibit A, Compl. 413. In or about October 2017,

 

' Defendant does not admit or otherwise acknowledge the accuracy of Plaintiffs
allegations simply by restating them here.

4817-0326-6978. 1 3
Case 0:19-cv-62336-WPD Document1 Entered on FLSD Docket 09/19/2019 Page 4 of 32

Mr. Saint Fleur subjected Plaintiff to sexual harassment. Exhibit A, Compl. § 14. Mr. Saint Fleur,
on several occasions, made sexual advances, closed the office door and attempted to touch or grab
Plaintiff in a sexually inappropriate manner. Exhibit A, Compl. J 15. Plaintiff rejected Mr. Saint
Fleur’s advances and made it clear to him that he did not appreciate the inappropriate touching and
grabbing. Exhibit A, Compl. § 16. Mr. Saint Fleur stopped engaging in sexually harassing conduct,
but the working relationship between Mr. Saint Fleur and Plaintiff thereafter became strained. Mr.
Saint Fleur increasingly treated Plaintiff in a hostile and retaliatory manner based upon Plaintiff
rejecting his sexual advances. Exhibit A, Compl. {f 16-17. In October 2018, Mr. Saint Fleur was
promoted to Regional Operations Manager, a position to which Plaintiff reported. Exhibit A,
Compl. 918. Mr. Saint-Fleur used his position to exact retribution on Plaintiff for previously
resisting his sexual advances. Exhibit A, Compl. §19. For the first time in over three (3) years of
working for Defendant, Plaintiff was presented with a disciplinary action final warning, where in Mr.
Saint Fleur alleged attendance and performance issues. Exhibit A, Compl. § 20. On or about
October 23, 2018, Plaintiff complained to the Director of Human Resources, Mary Cadahia, about
Mr. Saint Fluer’s sexually harassing and retaliatory conduct. Exhibit A, Compl. 7 24. After
returning from vacation, on December 6, 2018, Plaintiff emailed Michael Weinstein, the president of
AHF, describing the sexual harassment and retaliation he had been experiencing in the workplace.
Exhibit A, Compl. 4 30. On December 7, 2018, one (1) day after sending the email to the President
of the company, Plaintiff was informed by Mr. Saint Fleur and Human Resources Manager Sanyann
Munroe that he was being terminated based on his purported failure to achieve the billable unit
goals. Exhibit A, Compl. 932. The stated reason for Plaintiffs’ termination is false and pretextual.

Exhibit A, Compl. 34. Defendant took no meaningful action to stop the harassment or otherwise

4817-0326-6978.1 4
Case 0:19-cv-62336-WPD Document1 Entered on FLSD Docket 09/19/2019 Page 5 of 32

provide Plaintiff with protection and, instead, terminated his employment because he complained of
sexual harassment and retaliation. Exhibit A, Compl. 435.

12. The nucleus of facts running through both the state and federal claims pertain to the
terms, conditions, and other events that occurred as part of Plaintiff's working environment during
the relevant time period. The entire action will require similar facts, evidence, and witnesses, and
thus this Court may exercise supplemental jurisdiction over the whole of the claims. Trying these
matters as one by exercising supplemental jurisdiction prevents duplicative testimony, costs, and
litigation expenses for both Plaintiff and Defendants.

13. This Honorable Court may exercise supplemental jurisdiction over the FCHR and
FWBA claims because they do not raise a novel or complex issue of Florida law, the claims do not
substantially predominate over the Title VII claims, and there are no exceptional circumstances for
declining jurisdiction. See 28 U.S.C. 1367(c).

Timely Filed

14. Defendants received a copy of the Summons and Complaint on August 20, 2019. See
Exhibits A-C.

15. Defendants have filed the instant Notice of Removal within thirty (30) days of being
served with Plaintiff's Complaint, which provided the basis for removal. See 28 U.S.C. § 1446(b).

16. In accordance with 28 U.S.C. § 1446(d), Defendant will give prompt notice to all
parties of record upon the filing of this Notice of Removal, and Defendant will also file a copy of the
Notice of Removal with the clerk of the appropriate state court.

Venue

Defendants seeks to remove this action to the United States District Court for the Southern
District of Florida. Venue is proper in this district under 28 U.S.C. § 1441(a) because this district

includes the place where the removed action has been pending and includes the place where Plaintiff

4817-0326-6978.1 5
Case 0:19-cv-62336-WPD Document1 Entered on FLSD Docket 09/19/2019 Page 6 of 32

alleges all relevant actions took place. See Exhibit C- WHEREFORE, Defendants, AIDS Healthcare
Foundation, Inc., petitions this Court for removal of this action to the United States District Court for
the Southern District of Florida, and requests that such removal be hereby effectuated.

Dated this the 18th day of September, 2019.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 18" day of September, 2019, the foregoing was e-filed
with the Court’s CM/ECF Service. We also certify that the foregoing document is being served this
day on all counsel of record on the attached service list via transmission of Notices of Electronic

filing generated by CM/ECF.

Lewis Brisbois Bisgaard & Smith LLP
Counsel for Defendant, AIDS Healthcare
Foundation, Inc.

110 SE 6" Street, Suite 2600

Fort Lauderdale, Florida 33301
Telephone: 954-728-1280

Facsimile: 954-728-1282

BY: /s/ Jonathan A. Beckerman
JONATHAN A. BECKERMAN, ESQ.
Florida Bar No.: 0568252

 

SERVICE LIST
Dana M. Gallup, Esq.
GALLUP AUERBACH
4000 Hollywood Boulevard
Suite 265 South
Hollywood, Florida 33021
Tel: 954-894-3035
Email: dgallup@gallup-law.com

4817-0326-6978. 1 6
Case 0:19-cv-62336-WPD Document1 Entered on FLSD Docket 09/19/2019 Page 7 of 32

EXHIBIT “A”
Woo LYULLeL,

FORM 1.997. CIVIL COVER SHEET

WPAN LST bY OV LVVe Y/Y LAZILY DIV. VU

Filing #933 9467cH- FERRE OF R2/20 29uN3eN8 Js gAAred on FLSD Docket 09/19/2019 Page 8 of 32

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
completion.)

 

CASE STYLE

IN THE CIRCUIT COURT OF THE SEVENTEENTH

JUDICIAL CIRCUIT,

INAND FOR BROWARD COUNTY, FLORIDA

 

 

 

Case No.:
Judge:
PAULO HENRIQUE DOS SANTOS
Plaintiff
VS.
AIDS HEALTHCARE FOUNDATION, INC.
Defendant
Il. TYPE OF CASE
OU Non-homestead residential foreclosure
Ol Condominium $250,00 or more
C Contracts and indebtedness OO Other real property actions $0 - $50,000
C Eminent domain Other real property actions $50,001 - $249,999
CO Auto negligence G Other real property actions $250,000 or more
O Negligence — other ; .
Business governance 1 ~~ =~Professional malpractice
Business torts Malpractice — business
Environmental/Toxic tort Malpractice — medical .
Third party indemnification 2 Malpractice — other professional

lo ja

plppopopoRop

Construction defect

Mass tort

Negligent security

Nursing home negligence
Premises liability — commercial
Premises liability — residential

‘Products liability
Real Property/Mortgage foreclosure

IO 10 jo (0

io a

a

Commercial foreclosure $0 - $50,000
Commercial foreclosure $50,001 - $249,999
Commercial foreclosure $250,000 or more
Homestead residential foreclosure $0 — 50,000
Homestead residential foreclosure $50,001 -
$249,999

Homestead residential foreclosure $250,000 or
more

Non-homestead residential foreclosure $0 -
$50,000

Non-homestead residential foreclosure
$50,001 - $249,999

 

Antitrust/Trade Regulation
Business Transaction
Circuit Civil - Not Applicable

Constitutional challenge-statute or
ordinance

Constitutional challenge-proposed
amendment

Corporate Trusts
Discrimination-employment or other
Insurance claims

Intellectual property

Libel/Slander

Shareholder derivative action
Securities litigation

Trade secrets

Trust litigation

Q
Oooo ooo ewo jo pooos; ooo
Case 0:19-cv-62336-WPD Document1 Entered on FLSD Docket 09/19/2019 Page 9 of 32

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes CJ No

Hl. REMEDIES SOUGHT (check all that apply):
Monetary;
(O Non-monetary declaratory or injunctive relief;
Punitive

IV. | NUMBER OF CAUSES OF ACTION: (_)
(Specify)

5

V. IS THIS CASE A CLASS ACTION LAWSUIT?
O) Yes
No

Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?

& No
OO Yes - If “yes” list all related cases by name, case number and court:

Vil. IS JURY TRIAL DEMANDED IN COMPLAINT?
xX Yes
No

IF |

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Dana M Gallup Esq FL Bar No.: 949329
Attorney or party (Bar number, if attorney)

Dana M Gallup Esq _07/31/2019
(Type or print name) Date
WGOw LNULLIVUYE. WI TY TV LUV BIEL, VU

Filing 9346246 TE S2364 I/D /2O!OF-08:5Epired on FLSD Docket 09/19/2019 Page 10 of 32

IN THE CIRCUIT COURT OF THE

SEVENTEENTH JUDICIAL CIRCUIT IN

AND FOR BROWARD COUNTY, FLORIDA
PAULO HENRIQUE DOS SANTOS, CASE NO.

Plaintiff,
Vv.

AIDS HEALTHCARE FOUNDATION, INC.,

Defendant.

 

COMPLAINT

Plaintiff, PAULO HENRIQUE DOS SANTOS (“DOS SANTOS”), by and through his
undersigned counsel, and sues Defendant, AIDS HEALTHCARE FOUNDATION, INC. (“AHF”),
and alleges as follows:

NATURE OF CLAIMS

1. This is an action for damages that exceeds $15,000.00 for sexual harassment and
retaliation under Title VU of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991 (“Title VII’) and the Florida Civil Rights Act of 1992 (“FCRA”), and for violation of Florida’s
Private Whistleblower Act, §§448.101-448.105, Florida Statutes (““FWPA”).

JURISDICTION AND VENUE

2. Venue is proper in Broward County, Florida as the Defendant is a foreign not for profit
corporation operating within Broward County, Florida, and the Defendant’s unlawful conduct giving
rise to the claims asserted herein was committed in Broward County, Florida.

PARTIES AND COMPLIANCE WITH PROCEDURAL REQUIREMENTS
3. DOS SANTOS is a male swi juris and, at all times material to this action, was a resident

of Broward County, Florida.

Page 1 of 12

 

GALLUP AUERBACH * 4000 Hollywood Blvd, Suite 265 Sauth « Hollywood, FL 3302 1¢ Tel: 954.894.3035 ¢ Web: galluptaw.com
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 11 of 32

4. At all times material hereto, DOS SANTOS was an individual employed by AHF
within the meaning of the FCRA, Title VII, and the FWPA.

5. AHF was, at all times material hereto, DOS SANTOS’ “employer” within the meaning
of the FCRA, Title VII, and the FWPA.

6. AHF acted through its agents, servants, representatives, and/or employees at all times
material hereto.

7. DOS SANTOS complied with conditions precedent to jurisdiction under the FCRA
and Title VII because he filed a Charge of Discrimination (“Charge”) with the U.S. Equal
Employment Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations
(“FCHR”) on December 20, 2018 alleging sexual harassment and retaliation against the Defendant.

8. DOS SANTOS filed this suit within ninety (90) days of receiving a Right to Sue Notice
from the EEOC; 180 days have elapsed since the Charge was filed with both the EEOC and the FCHR
has not issued a determination in that time period; and DOS SANTOS is filing this Complaint within
the FCRA’s four (4) year statute of limitations for the alleged discriminatory and retaliatory acts. True
copies of DOS SANTOS’ Charge and Right to Sue Notice are attached as Exhibits 1 and 2.

9. DOS SANTOS has complied with all applicable administrative prerequisites pursuant
to the FCRA and Title VII and has performed all necessary conditions precedent under Florida law
to the maintenance of this action prior to filing this Complaint.

GENERAL ALLEGATIONS

10. DOSSANTOS first became employed by Defendant in May 2015 as a registered nurse
with the title RN Ryan White Disease Case Manager.

11. In2017,DOS SANTOS was subjected to sexually harassing conduct by the then office

manager, Luis Viera.

Page 2 of 12

 

GALLUP AUERBACH ¢ 4000 Hollywood Blvd, Suite 265 South » Hollywood, FL 3302 1¢ Tel: 954.894.3035 «Web: galluptaw.com
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 12 of 32

12. DOS SANTOS sent an email to the Human Resources Manager, Veronica Maggiori,
complaining of the harassment. An investigation ensued, resulting in Mr. Viera being demoted. About
two months later, Mr. Viera resigned.

13. After Mr. Viera’s resignation, the position of office manager was given to Mr. Patrick
Saint Fleur.

14. In or about October 2017, Mr. Saint Fleur subjected DOS SANTOS to sexual
harassment.

15. Mr. Saint Fleur, on several occasions, made sexual advances, closed the office door
and attempted to touch or grab DOS SANTOS in a sexually inappropriate manner.

16. DOS SANTOS rejected Mr. Saint Fleur’s advances and made it clear to him that he
did not appreciate the inappropriate touching and grabbing.

17. Mr. Saint Fleur stopped engaging in sexually harassing conduct, but the working
relationship between Mr. Saint Fleur and DOS SANTOS thereafter became strained. Mr. Saint Fleur
increasingly treated DOS SANTOS in a hostile and retaliatory manner based upon DOS SANTOS

rejecting his sexual advances.

18. In October 2018, Mr. Saint Fleur was promoted to Regional Operations Manager, a
position to which DOS SANTOS reported.

19. Mr. Saint-Fleur used his position to exact retribution on DOS SANTOS for previously

resisting his sexual advances.

20. For the first time in over three (3) years of working for Defendant, DOS SANTOS was
presented with a disciplinary action final warning, wherein Mr. Saint-Fleur alleged attendance and

performance issues.

21. +‘ The allegations contained in the disciplinary action were false and misleading.

Page 3 of 12

 

GALLUP AUERBACH ¢ 4000 Hollywood Blvd, Suite 265 South « Hollywood, FL 3302 1¢ Tel: 954.894.3035 * Web: galluptaw.com
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 13 of 32

22. For example, the allegations were misleading because DOS SANTOS was disciplined
for failing to achieve 200 billable units during the month of August, even though he had never been
informed that he was expected to bill 200 units each month, and, with the exception of August, he
had reached or exceeded 200 units in previous months.

23. DOS SANTOS consistently billed more units than other case managers even though
his opportunities to bill units were more limited.

24. Onor about October 23, 2018, DOS SANTOS complained to the Director of Human
Resources, Mary Cadahia, about Mr. Saint Fleur’s sexually harassing and retaliatory conduct.

25. On October 24, 2018, Ms. Cadahia met with DOS SANTOS, but, rather than
attempting to conduct a thorough and impartial investigation, Ms. Cadahia criticized DOS SANTOS
for not having complained sooner about the sexual harassment. Ms. Cadahia did not allow DOS
SANTOS to provide examples of the sexually harassing conduct or to provide information as to
witnesses who could corroborate his allegations.

26. Five (5) days later, on October 28, 2019, Ms. Cadahia informed DOS SANTOS that
the “investigation” was complete, without saying what the results were of the investigation.

27. In November 2018, Mr. Saint Fleur and the RN National Director for Care
Management Services, Karen Haughey, met with DOS SANTOS and informed him that,
notwithstanding the fact that he had actually achieved the 200 billable unit goal set forth in the
disciplinary action for the month of October, the goal had now changed to 300 billable units.

28. During the November 2018 meeting, Ms. Haughey was hostile, cutting DOS SANTOS
off and falsely accusing him of being late every day and not working.

29. During the first two (2) weeks of November 2018, DOS SANTOS billed

approximately 150 units, such that he was on pace to reach 300 had he worked the entire month;

Page 4 of 12

 

GALLUP AUERBACH ¢ 4000 Hollywood Blvd, Suite 265 South « Hollywood, FL 3302 1° Tel: 954.894.3035 * Web: galluptaw.com
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 14 of 32

however, DOS SANTOS took a previously scheduled and approved vacation in the last two (2) weeks
of November, traveling to Brazil to visit family following the recent death of his mother.

30. After returning from vacation, on December 6, 2018, DOS SANTOS emailed Michael
Weinstein, the President of AHF, describing the sexual harassment and retaliation he had been
experiencing in the workplace.

31. DOS SANTOS never received a response to his email.

32. On December 7, 2018, one (1) day after sending the email to the President of the
company, DOS SANTOS was informed by Mr. Saint Fleur and Human Resources Manager Sanyann
Munroe that he was being terminated based on his purported failure to achieve the billable unit goals.

33. DOS SANTOS informed Ms. Munroe that he had, in fact, met his goals and she
responded that she was just there to “do [her] job.”

34. The stated reason for DOS SANTOS’ termination is false and pretextual.

35. Defendant took no meaningful action to stop the harassment or otherwise provide DOS
SANTOS with protection and, instead, terminated his employment because he complained of sexual
harassment and retaliation

36. DOS SANTOS has retained the undersigned attorneys and has agreed to pay
reasonable attorneys’ fees and costs in connection with representation in this action.

COUNT I
SEXUAL HARASSMENT IN VIOLATION OF THE FCRA

37. Plaintiff reasserts the general allegations as set forth above in paragraphs 10-36 and
incorporates them herein.
38. This claim is authorized and instituted pursuant to the provisions of the FCRA for

relief based upon the unlawful employment practices of the Defendant. Specifically, DOS SANTOS

Page 5 of 12

 

GALLUP AUERBACH ¢ 4000 Hollywood Blvd, Suite 265 South ¢ Hollywood, FL 3302 1° Tel 954.894.3035 ¢ Web: gallupfaw.com
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 15 of 32

complains of Defendant’s violation of the FCRA’s prohibition against discrimination in employment
based upon an employee’s sex.

39. During his employment with the Defendant, DOS SANTOS was subject to unwelcome
sexual harassment.

40. The harassment was sufficiently severe or pervasive so as to alter the terms or
conditions of his employment and it created an abusive working environment.

41. Defendant was aware of the harassment, yet it did nothing to protect DOS SANTOS
after he complained of the harassment.

42. Defendant’s actions were willful, knowing and voluntary, and otherwise done with
malice and/or reckless indifference of DOS SANTOS’ rights.

43. As Defendant engaged in discriminatory employment practices with malice and
reckless indifference to Plaintiff's statutorily protected rights, Plaintiff is entitled to punitive damages,
in addition to compensatory damages, and other remedies available under the FCRA.

44. Asaresult of Defendant’s violations of the FCRA, DOS SANTOS has been damaged.

WHEREFORE, Plaintiff, PAULO HENRIQUE DOS SANTOS, prays that this Court will:

a. Order Defendant, AIDS HEALTH FOUNDATION, INC., to remedy the sexual

harassment of Plaintiff by:
i. Paying appropriate back pay;

il. Paying prejudgment and post-judgment interest;

ill. Paying front pay in lieu of reinstatement;
Iv. Paying for lost benefits including medical insurance, pension and retirement plan;
Vv. Providing any other relief that is appropriate.

b. Enter an order against Defendant for compensatory damages;

Page 6 of 12

 

GALLUP AUERBACH ¢ 4000 Hollywood Blvd, Suite 265 South ¢ Hollywood, FL 3302 1¢ Tel: 954.894.3035 * Web: galluptaw.com
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 16 of 32

c. Enter an order against Defendant for punitive damages;
d. Grant Plaintiff costs and a reasonable award of attorney’s fees pursuant to the FCRA.

COUNT II
RETALIATION IN VIOLATION OF THE FCRA

45. Plaintiff reasserts the general allegations as set forth above in paragraphs 10-36 and
incorporates them herein by reference.

46. During his employment with the Defendant, DOS SANTOS was subject to unwelcome
sexual harassment.

47. The harassment was sufficiently severe or pervasive as to alter the terms or conditions
of his employment and it created an abusive working environment.

48. Defendant reported the harassment and hostile work environment to Mr. Saint Fleur,
who was committing the harassment, to the Human Resources Department, and to the President of
AHF.

49. Defendant did nothing to stop the harassment or to protect DOS SANTOS after he
complained of the harassment.

50. DOS SANTOS was subject to abusive behavior and false and misleading claims about
his work from Mr. Saint Fleur after he complained and rebuffed his advances.

51. The day after DOS SANTOS reported being sexually harassed to the President of
AHF, his employment was terminated.

52. The reason given for DOS SANTOS’ termination is false and pretextual.

53. DOS SANTOS was terminated for complaining about and reporting the sexual

harassment and subsequent retaliatory abuse he was experiencing in the workplace.

Page 7 of 12

 

GALLUP AUERBACH ¢ 4000 Hollywood Blvd, Suite 265 South « Hollywood, FL 3302 1¢ Tel: 954.894.3035 ° Web: galluplaw.cam
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 17 of 32

54. As a direct and proximate result of Defendant’s unlawful and retaliatory conduct in
violation of the FCRA, Plaintiff has suffered and continues to suffer severe mental anguish and
emotional distress, for which Plaintiff is entitled to an award of monetary damages and other relief.

55. | Defendant’s unlawful conduct and retaliation in violation of the FCRA was outrageous
and malicious, was intended to injure the Plaintiff, and was done in conscious disregard of Plaintiffs
protections granted by the FCRA, entitled Plaintiff to an award of punitive damages.

WHEREFORE, Plaintiff, PAULO HENRIQUE DOS SANTOS, prays this Court will:

a. Order Defendant, AIDS HEALTH FOUNDATION, INC., to remedy the unlawful
retaliation of Plaintiff by:

1. Paying appropriate back pay;

il. Paying prejudgment and post-judgment interest;

iil. Paying front pay in lieu of reinstatement;
iv. Paying for lost benefits including medical insurance, pension and retirement plan;
v. Providing any other relief that is appropriate.

b. Enter an order against Defendant for compensatory damages;
c. Enter an order against Defendant for punitive damages;
d. Grant Plaintiff costs and retaliation attorney’s fees pursuant to the FCRA.

COUNT Il
Violation of Title VII (Sex Discrimination)

56. This is an action for discrimination based on sex and in violation of Title VII.

57. Plaintiff reasserts the general allegations as set forth above in paragraphs 10-36 and
incorporates the same herein.

58. This claim is authorized and instituted pursuant to the provisions of the Title VI for

relief based upon the unlawful employment practices of the Defendant. Specifically, DOS SANTOS

Page 8 of 12

 

GALLUP AUERBACH * 4000 Hollywocd Bivd, Suite 265 South ¢ Hollywood, FL 3302 1° Tel: 954.894.3035 * Web: gallupJaw.com
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 18 of 32

complains of Defendant’s violation of Title VII’s prohibition against discrimination in employment
based upon an employee’s sex.
59. During his employment with the Defendant, DOS SANTOS was subject to unwelcome
sexual harassment.
60. The harassment was sufficiently severe or pervasive as to alter the terms or conditions
of his employment and it created an abusive working environment.
61. Defendant was aware of the harassment, yet it did nothing to protect DOS SANTOS
after he complained of the harassment on multiple occasions.
62. Asaresult of Defendant’s violations of Title VI, DOS SANTOS has been damaged.
WHEREFORE, Plaintiff, PAULO HENRIQUE DOS SANTOS, prays this Court will:
a. Order Defendants to remedy the sex discrimination of Plaintiff by:
i. Paying appropriate back pay;
ti. Reinstatement or, alternatively, paying front pay in lieu of reinstatement;

ili. Paying for lost benefits including medical insurance, pension and
retirement plan;

iv. Paying prejudgment interest;

v. Providing any other relief that is appropriate.
b. Enter an order against Defendants for compensatory damages;
c. Enter an order against Defendants for punitive damages; and

d. Grant Plaintiff costs and a reasonable award of attorney’s fees pursuant to 42
U.S.C.A. § 2000e-5(k).

COUNT IV
Violation of Title VII_ (Retaliation)

63. This is an action for retaliation in violation of Title VII.

Page 9 of 12

 

GALLUP AUERBACH * 4000 Hollywood Blvd, Suite 265 South « Hollywood, FL 3302 1¢ Tel: 954.894.3035 «Web: galluptJaw.com
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 19 of 32

64. Plaintiff reasserts the general allegations as set forth above in paragraphs 10-36 and

incorporates the same herein.

65. During his employment with the Defendant, DOS SANTOS was subject to unwelcome
sexual harassment.

66. The harassment was sufficiently severe or pervasive as to alter the terms or conditions
of his employment and it created an abusive working environment.

67. Defendant reported the harassment and hostile work environment to Mr. Saint Fleur,
who was committing the harassment, to the Human Resources Department, and to the President of
AHF.

68. Defendant did nothing to stop the harassment or to protect DOS SANTOS after he
complained of the harassment.

69. DOS SANTOS was subject to abusive behavior and false and misleading claims about
his work from Mr. Saint Fleur after he complained and rebuffed his advances.

70. The day after DOS SANTOS reported being sexually harassed to the President of
AHF, his employment was terminated.

71. The reason given for DOS SANTOS’ termination is false and pretextual.

72. DOS SANTOS was terminated for complaining about and reporting the sexual
harassment and subsequent retaliatory abuse he was experiencing in the workplace.

73. Asaresult of Defendant’s violations of Title VII, DOS SANTOS has been damaged.

WHEREFORE, Plaintiff, PAULO HENRIQUE DOS SANTOS, prays this Court will:

a. Order Defendants to remedy retaliation of Plaintiff by:
i. Paying appropriate back pay;

ii. Reinstatement or, alternatively, paying front pay in lieu of reinstatement;

Page 10 of 12

 

GALLUP AUERBACH ¢ 4000 Hollywood Bivd, Suite 265 South ¢ Hollywood, FL 3302 1° Tel: 954.894.3035 «Web: gallupJaw.com
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 20 of 32

ii. Paying for lost benefits including medical insurance, pension and retirement

plan;

iv. Paying prejudgment interest;

v. | Providing any other relief that is appropriate.
b. Enter an order against Defendants for compensatory damages;
c. Enter an order against Defendants for punitive damages; and

d. Grant Plaintiff costs and a reasonable award of attorney’s fees pursuant to 42
U.S.C.A. § 2000e-5(k).

COUNT V
VIOLATION OF FWPA

74. This is an action for violation of the FWPA with damages in excess of $15,000.

75. Plaintiff reasserts the general allegations as set forth above in paragraphs 10-36 and
incorporates the same herein.

76. Plaintiff is within the protected class of individuals as defined under §448.01, Florida
Statutes.

77, AHF is, and at all material times was an, “employer” as envisioned by §448.101,
Florida Statutes.

78. During his employment with AHF, Plaintiff became aware of, objected to, and raised
concerns about certain policies and practices of the Defendant, specifically Defendant’s action or lack
of action in response to a claim for sexual harassment as detailed in paragraphs 10-36 above, which
violated state and federal laws, rules and regulations, including the FCRA and Title VII.

79. AHF’s actions constituted prohibited employment practices pursuant to the FWPA.

80. Asaresult of AHF’s violations of the FWPA, Plaintiff has been damaged.

Page 11 of 12

 

GALLUP AUERBACH ¢ 4000 Hollywood Blvd, Suite 265 South * Hollywood, FL 3302 1° Tel: 954.894.3035 ° Web: galluptaw.cam
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 21 of 32

81. Plaintiff is entitled to the recovery of reasonable attorney’s fees and costs pursuant to
Section 448.104, Florida Statutes.
WHEREFORE, Plaintiff, PAULO HENRIQUE DOS SANTOS, prays this Court will::

a. Order Defendant, AIDS HEALTH FOUNDATION, INC., to remedy the unlawful
violations by:

1. Paying actual damages suffered as a result of Defendant’s violations of the FWPA;

il. Paying all front and back pay, medical expenses, insurance benefits, pension
benefits and all such other legal and equitable relief recoverable under the FWPA;

lil. Paying compensatory damages recoverable under the FWPA;

iv. Paying for all costs and attorney’s fees incurred by Plaintiff in connection with the
prosecution of this action; and

Vv. Providing any other relief that this Court may deem just, necessary, and proper.

DEMAND FOR JURY TRIAL
Plaintiff, PAULO HENRIQUE DOS SANTOS, hereby demands trial by jury on all claims
triable by right of jury under state or federal law.

Dated this 31* day of July 2019.

GALLUP AUERBACH

Counsel for Plaintiff

4000 Hollywood Boulevard
Presidential Circle-Suite 265 South
Hollywood, Florida 33021
Telephone: (954) 894-3035
Facsimile: (954) 894-8015

E-mail: dgallup@gallup-law.com

By: 4/Dana M. Gallup

DANA M. GALLUP
Florida Bar No.: 0949329

Page 12 of 12

 

GALLUP AUERBACH * 4000 Hollywood Blvd, Suite 265 South * Hollywood, FL 3302 1¢ Tel: 854.894.3035 «Web: galluptlaw.com
Case 0:19-cv-62336-WPD Document1 Entered on FLSD Docket 09/19/2018 ¥4dd BET34

EEOC Fort 5 (1 109}

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act CJ FEPA
Statement and other information before completing this form.
[x] Eeoc 510-2019-01274
Florida Commission On Human Relations and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone (incl, Area Code} Date of Birth
Paulo H. Dos Santos (954) 627-4173
Street Address City. State and ZIP Code

271 NE 38 ST # C208, Oakland Park, FL 33334

 

Named is the Employer, Labor Organization, Ernptoyment Agency, Apprenticeship Committee, or State or Local Gavernment Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No, Employees, Members Phone No. (include Area Code)
AIDS HEALTHCARE FOUNDATION §00 or More (954) 561-6900
Street Address City, State and ZIP Code

1164 EAST OAKLAND PARK BLVD., 3 RD FLOOR, Oakland Park, FL 33334

 

 

 

 

 

Name No, Emplayees, Members Phone No. (Include Area Code}

Street Address City. State and 21P Code

DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [] COLOR [x] SEX [| RELIGION [| NATIONAL ORIGIN 10-01-2018 42-07-2018
[x] RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION

[] OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):
{am a male hired on May 6, 2015, as a Disease Case Management. I believe that | was sexually
harassed and retaliated against by Regional Operational Manager, Patrick Saint Fleur. On multiple
occasions, Mr. Saint Fleur would calf me into his office and hug/touch me inappropriately. In early
October 2018, | complained to National Director, Karen Haughey about Mr. Saint Fleur’s behavior. My
complaint was investigated by HR, Mary Cadahia who chastised me for filing the complaint because
she had who hired Mr. Saint Fleur. To my knowledge, no action was taken against Mr. Saint Fleur.
Furthermore, on December 6, 2018, | emailed another complaint to President/Owner, Michael ;
Weinstein about the sexual harassment and hostile work environment. On December 7, 2018, without
notice and justification, | was terminated. This is the second case of sexual harassment! suffered
during my employment. The first was against former Supervisor, Luis Viera.

No reason was given for these actions.

| believe that | was discriminated and retaliated against because of my sexual orientation in violation
of Title Vil of the Civil Rights Act of 1964, as amended.

 

| want this charge filed with both the EEOC and the State or local Agency, ifany. | | NOTARY — When necessary for Stata and Local Agency Requirements
will advise the agencies if! change my address or phone number and [ will
cooperate fully with them in the processing of my charge in accordance with their

 

 

 

procedures. : | swear of affirm that | have read the above charge and that itis true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

ed de SUBSCRIBED ANO SWORN TO BEFORE ME THIS DATE
Dec 20, 2018 (month. day, yeah

Date Charging Party Signature

 

 

 
seoamaL 388, 0;19-CV-6226-\YRD g RAGLENANI AMERY ORHAN PPOBNAHEEON 19/2019 “Page 28 Of af
NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)

 

To: Paulo H. Bos Santos From: Miami District Office
4000 Hollywood Bivd., Suite 265 . Miami Tower, 100 S E 2nd Street
Hollywood, FL 33021 Suite 1500

Miami, FL 33131

c] On behalf of persan(s) aggrieved whose identity is
-_ CONFIBENTIAL (29 CFR §1601.7(a))

 

EECC Charge No. EEOC Representative Telephone No.
BLONDEL VINCENT,
510-2019-01271 Investigator (305) 808-1810

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS

of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

Oe BO

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed untit

90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

U

The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

if you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Coniffiission ~

.
f\a f

JUN 17 2019

 

Enclosures(s) ~ Michael J. Farrell, (Date Mailed)
District Director
cc: Respondent Representative Charging Party Representative
AIDS HEALTHCARE FOUNDATION GALLUP AUERBACH
Tom Myers Dana M. Gatlup
General Counsel 4000 Hollywood Blvd., Suite 265 South
6255 Sunset Bivd., 21st Fl. Hollywood, FL 33021

Los Angeles, CA 90028
WOO LVUELUE. PAWL TOV Lae Ly Ova. VU

Filing #9346246 EP 1ed-077 BI /2019): 08108: 5&Piefed on FLSD Docket 09/19/2019 Page 24 of 32

IN THE CIRCUIT COURT OF THE
SEVENTEENTH JUDICIAL CIRCUIT IN
AND FOR BROWARD COUNTY, FLORIDA

PAULO HENRIQUE DOS SANTOS, CASE NO.

Plaintiff,
Vv.

AIDS HEALTHCARE FOUNDATION, INC.,

Defendant.
/

 

SUMMONS
THE STATE OF FLORIDA:
To Each Sheriff of the State of Florida:

YOU ARE HEREBY COMMANDED to serve this summons and a copy of the complaint
or petition in this action on Defendant:

AIDS HEALTHCARE FOUNDATION, INC.
c/o Corporation Service Company (Registered Agent)
1201 Hays Street
Tallahassee, FL 32301

Each Defendant is required to serve written defenses to the complaint or petition on
Plaintiff's attorney, to-wit:

Dana M. Gallup, Esq.
Gallup Auerbach

4000 Hollywood Boulevard,
Suite 265 South
Hollywood, Florida 33021
Tel: (954) 894-3035

E: dgallup@gaillup-law.com

within 20 days after service of this summons on that defendant, exclusive of the day of service,

and to file the original of the defenses with the clerk of this court either before service on plaintiffs
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 25 of 32

attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against
that defendant for the relief demanded in the complaint or petition.
DATED on this day of August 2019.

AUG 14 2019

 

As Clerk of the Court

Dana M. Gallup, Esq.
Florida Bar No.: 0949329
Gallup Auerbach

4000 Hollywood Boulevard
Suite 265 South
Hollywood, Florida 33021
t: (954) 894-3035

e: dgallup@gallup-law.com

 
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 26 of 32

IMPORTANTE

Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado inmediatamente.
Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en
la guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
respuesta ante el bribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
persona denominada abajo como "Plaintiff/Plaintiffs Attorney" (Demandante o Abogado del
Demandante).

IMPORTANT

Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecutifs
a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-
jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous proteger. Vous
etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du
nom des parties nommees ici, si vous souhaitez que le tribunal entende votre cause. Si vous ne
deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que
votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur
du tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les services immediats
d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference
d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).

Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
"Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme di-dessous.
Filing HES AIL EGEFES WEP FA MEW! 1 Eptefed on FLSD Docket 09/19/2019 Page 27 of 32

RETURN OF SERVICE

State of Florida County of BROWARD CIRCUIT Court

Case Number: CACE-19-016029 (08)

Plaintiff:
PAULO HENRIQUE DOS SANTOS

VS.

Defendant.
AIDS HEALTHCARE FOUNDATION, INC.

For:

DANA GALLUP, ESQ.
GALLUP AUERBACH
4000 HOLLYWOOD BLVD.
SUITE 265 SOUTH
HOLLYWOOD, FL 33021

Received by NOLAN PROCESS SERVERS, LLC on the 19th day of August, 2019 at 4:40 pm to be served on AIDS
HEALTHCARE FOUNDATION, INC. C/O CORPORATION SERVICE COMPANY (REGISTERED AGENT, 1201
HAYS STREET, TALLAHASSEE, FL 32301.

|, MICHAEL C. NOLAN, do hereby affirm that on the 20th day of August, 2019 at 8:25 am, |:

CORPORATE: served by delivering a true copy of the SUMMONS; COMPLAINT WITH EXHIBITS with the date and
hour of service endorsed thereon by me, to: GWEN BUTLER as AUTHORIZED REPRESENTATIVE for the
Registered Agent of AIDS HEALTHCARE FOUNDATION, INC. C/O CORPORATION SERVICE COMPANY
(REGISTERED AGENT at the address of: 1201 HAYS STREET, TALLAHASSEE, FL 32301, and informed said
person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 65+, Sex: F, Race/Skin Color: WHITE, Height: 5'5", Weight: 200, Hair:
BROWN, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served. Under penalty of perjury | declare that the
facts contained herein are true to the best of my knowledge.NO NOTARY REQUIRED PURSUANT TO F.S. 92.525

(2).

— Ee

MICHAEL C. NOLAN
Certified Process Server, #111

NOLAN PROCESS SERVERS, LLC
7498 Anglewood Lane
Tallahassee, FL 32309

(850) 562-6058

Our Job Serial Number: MCN-2019009742

Copyright @ 1992-2019 Database Services, Inc - Process Servers Toolbox V8 1c
Filing 4095458 991cE 42324 097 10/719 Ob HO 2 EPiefed on FLSD Docket 09/19/2019 Page 28 of 32

IN THE CIRCUIT COURT OF THE
SEVENTEENTH JUDICIAL CIRCUIT IN
AND FOR BROWARD COUNTY, FLORIDA

PAULO HENRIQUE DOS SANTOS, Case No.: CACE 19-016029 (08)

Plaintiff,
vs.
AIDS HEALTHCARE FOUNDATION, INC.,

Defendant.

/
NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESS

Defendant, AIDS HEALTHCARE FOUNDATION, INC., hereby gives notice of
appearance of Jonathan A. Beckerman, Esq. of the law firm of LEWIS BRISBOIS BISGAARD
& SMITH LLP, 110 SE 6" Street, Suite 12600, Fort Lauderdale, Florida 33301, as counsel in

this matter. Please forward all pleadings, notices and correspondence to the undersigned.

Email Address: jonathan. beckerman@lewisbrisbois.com
flcourtmail@lewisbrisbois.com

Dated: September 10, 2019

Lewis Brisbois Bisgaard & Smith LLP
Counsel for AIDS Healthcare Foundation, Inc.
110 SE 6" Street, Suite 2600

Fort Lauderdale, Florida 33301

Telephone: 954-728-1280

Facsimile: 954-728-1282

BY: /s/ Jonathan A. Beckerman
JONATHAN A. BECKERMAN, ESQ.
Florida Bar No.: 568252

 

4810-9333-1108.1
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 29 of 32

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via e-service on
this 10" of September all counsel through the Florida Courts E-filing Portal.

Lewis Brisbois Bisgaard & Smith LLP
Counsel for AIDS Healthcare Foundation,
Inc.

110 SE 6" Street, Suite 2600

Fort Lauderdale, Florida 33301
Telephone: 954-728-1280

Facsimile: 954-728-1282

BY: /s/ Jonathan A. Beckerman
JONATHAN A. BECKERMAN, ESQ.
Florida Bar No.: 568252

SERVICE LIST

Dana M. Gallup, Esq.,

Gallup Auerbach

4000 Hollywood Boulevard, Suite 265 South,
Hollywood, Florida 33021

Tel: 954-894-3035

E-Mail: dgallup@gallup-law.com

4810-9333-1108.1
Filing 49845899-b EePied-097 10/7OrO ObrhS:2 EPiefed on FLSD Docket 09/19/2019 Page 30 of 32

IN THE CIRCUIT COURT OF THE
SEVENTEENTH JUDICIAL CIRCUIT IN
AND FOR BROWARD COUNTY, FLORIDA

PAULO HENRIQUE DOS SANTOS, Case No.: CACE 19-016029 (08)
Plaintiff,

VS.

AIDS HEALTHCARE FOUNDATION, INC.,
Defendant.

/

 

DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND
TO PLAINTIFF’S COMPLAINT

The Defendant, named herein as AIDS HEALTHCARE FOUNDATION, INC., hereby
moves this Court for an extension of time, up to and including September 30, 2019, within which to
file its response to the Complaint filed by the Plaintiff, PAULO HENRIQUE DOS SANTOS, and

states as follows:

1. On or about August 20, 2019, Defendant was served with a Complaint filed by the

Plaintiff on or about July 31, 2019.
2. A responsive pleading is due on or before September 10, 2019.

3. Undersigned counsel needs additional time to review and analyze the file and prepare

a response to Plaintiff's Complaint.

4. On September 6, 2019, counsel for the Defendant contacted counsel for the Plaintiff
regarding their position on an extension of time. Plaintiff's counsel does not oppose the relief sought

in this Motion.

4834-2503-6452.1
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 31 of 32

5. Accordingly, Defendant respectfully requests an extension of time, up to and

including September 30, 2019, within which to file its response to Plaintiff’s Complaint.

6. Defendant does not seek the requested extension for purposes of unnecessary delay in

this case and no prejudice will result from the granting of the requested extension.

WHEREFORE, the Defendant, AIDS HEALTHCARE FOUNDANTION, INC.,
respectfully requests that this Court grant an extension of time, up to and including September 30,
2019, within which to file its response to the Complaint filed by the Plaintiff, PAULO HENRIQUE

DOS SANTOS, along with such other relief as this Court deems just and proper.

Lewis Brisbois Bisgaard & Smith LLP
Counsel for AIDS Healthcare Foundation, Inc.
110 SE 6" Street, Suite 2600
Fort Lauderdale, Florida 33301
Telephone: 954-728-1280
Facsimile: 954-728-1282
BY: /s/ Jonathan A, Beckerman
JONATHAN A. BECKERMAN, ESQ.
Florida Bar No.: 568252

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via e-service on
this 10thof September all counsel through the Florida Courts E-filing Portal.

Lewis Brisbois Bisgaard & Smith LLP
Counsel for AIDS Healthcare Foundation,
Inc.

110 SE 6" Street, Suite 2600

Fort Lauderdale, Florida 33301
Telephone: 954-728-1280

Facsimile: 954-728-1282

BY: /s/ Jonathan A. Beckerman
JONATHAN A. BECKERMAN, ESQ.
Florida Bar No.: 568252

 

4834-2503-6452.1
Case 0:19-cv-62336-WPD Document 1 Entered on FLSD Docket 09/19/2019 Page 32 of 32

SERVICE LIST

Dana M. Gallup, Esq.,

Gallup Auerbach

4000 Hollywood Boulevard, Suite 265 South,
Hollywood, Florida 33021

Tel: 954-894-3035

E-Mail: dgallup@gallup-law.com

4834-2503-6452.1
